Citation Nr: 1640278	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1961 to August 1962.  He also served in the Army National Guard, including periods of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim of service connection for a back disorder.  In December 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2011.  

In October 2014, the Veteran and his wife testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated in the Virtual VA claims file.

The Veteran's appeal was previously remanded by the Board in December 2014 and November 2015.  

In September 2016, the Veteran's representative submitted additional medical evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's low back disorder is casually or etiologically related to his service, to include his periods of ACDUTRA and active duty service.  

2.  The preponderance of the evidence is against finding that degenerative arthritis manifested to a degree of 10 percent within one year from the date of separation from active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 2.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a December 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, Social Security Administration records, and the statements of the Veteran and his wife and representative.

With respect to service treatment records relating to active duty service from October 1961 to August 1962, only the Veteran's entrance and separation examinations and history are of record.  The Veteran's complete service treatment record was requested in November 2008 and again from the National Personnel Records Center (NPRC) in February 2015.  

At his October 2014 Board hearing, the Veteran testified to the effect that he was seen at Fort Dix during his period of active duty for his back injury, and related that he had received numerous courses of physical therapy as treatment.  A review of the record reflects that VA contacted the Management Records Center in February 2015 requesting the Veteran's inpatient clinical service treatment records (from the United States Army Hospital, Fort Dix, New Jersey), dating from October 1961 to August 1962.  In April 2015, the Management Records Center informed VA that the search for these records yielded negative results.  See August 2015 VA Letter to the Veteran (VA made the request in February 2015, with the reply from Management Records Center in April 2015).  Additionally, the Board notes that a June 2015 Request for Information shows that all of the Veteran's medical records were requested from the Fort Dix hospital, not just inpatient records, for the active duty period.  The Board finds that, given the negative response, additional attempts to obtain these clinical records would be futile.  

The Veteran was afforded a VA examination pertaining to his claim for a back disorder in June 2011 and addendum opinions were obtained in July 2015 and May 2016.  The Board finds the examination reports collectively to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided reasoned rationales for the opinions rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of his military service.

The Board finds compliance with its November 2015 remand instructions in that the Veteran was provided a letter in July 2016 informing him that he could submit supplemental medical opinions from his treating physicians or any other professional, and an adequate addendum medical opinion was obtained in May 2016.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran has not identified any outstanding available evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

The Veteran seeks service connection for a back disorder that he asserts is the result of a fall while on ACDUTRA during his National Guard service in July 1958.  In the alternative, he asserts that his current back disorder is the result of in-service aggravation during his October 1961 to August 1962 active duty service as a vehicle driver.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  Reserve service includes the Army National Guard of the United States.  38 U.S.C.A. § 101(26)-(27) (West 2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service in active military, naval, or air service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption of service connection for chronic disease does not apply to a claimant whose claim is based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

An alternative method of establishing the second and third elements of service connection for degenerative arthritis is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

The Veteran contends that he explained his July 1958 back injury to the October 1961 entrance examiner, but was accepted for active duty with his back problem anyway.  In addition, his separation examination was silent for back complaints because scare tactics were used.  He states he was told his discharge papers would be held up if any injury claims/benefits were filed.  See Veteran email statement, dated August 28, 2015.  

At the October 2014 Board hearing, the Veteran testified that he was originally diagnosed in 1958 with degenerative joint disease of the lumbar spine.  See Hearing Transcript, dated October 7, 2014, p. 6.  He also testified that he was treated a minimum of 12 times if not more for his back at Fort Dix during his active duty service.  Id. at 13.  He was put on light duty and his title was barracks orderly.  Id. at 5.  

The record evidence discloses that on July 27, 1958, during a period of ACDUTRA, the Veteran suffered a back injury, which was determined to have been in the line of duty.  See Memorandum, Notification of Administrative Determination, dated July 28, 1958.  The circumstances of this injury detail that the Veteran sustained a back injury, without evidence of fracture from his films, when he fell down the steps leaving the mess hall.  See Letter of Circumstances, dated July 28, 1958.  An Individual Sick Slip and Miscellaneous Test or Examination form dated July 27, 1958 show an X-ray of the left side of the ribs was obtained, which revealed no fracture, and that light duty was recommended.  An Individual Sick Slip dated July 28, 1958 indicates that the Veteran received treatment for back strain and was returned to light duty.  Finally, an individual Sick Slip dated July 30, 1958 shows he presented for a re-check of that injury, which indicates treatment with heat and massage for a sprain of the left mid-back.  

When the Veteran was afforded his active duty entrance examination in November 1961, he reported no pertinent complaints, and the upper extremities, lower extremities, spine, and other musculoskeletal systems were evaluated as normal.  On his medical history, he specifically denied arthritis and bone, joint, or other deformity.  Upon separation examination in May 1962, the Veteran again reported no pertinent complaints and denied arthritis and bone, joint, or other deformity.  The physical examination revealed that his spine and extremities were normal, as was his neurological system.  The Veteran's personnel records do not include any profiles for limited duty or a change in his duty from light vehicle driver to barracks orderly.

The post-service evidence includes an August 1978 private medical statement (received by VA in December 2014) prepared by P.J.L., M.D., which certifies the Veteran had been followed by his office since December 1974 for a back problem.  

A January 1991 private treatment record of an orthopedic surgeon, G.A.M., M.D., reveals that in January 1991 the Veteran was injured in a motor vehicle accident, and that his back was twisted.  The physical examination at that time resulted in an impression of lumbar strain.

Additional private medical records dated in September 1997 and pertaining to the Veteran's Worker's Compensation claim reveal that he injured his back at work in April 1997, while trying to carry a heavy piece of boat, when he twisted and nearly fell, jamming his left leg into a piece of concrete step or platform at that time.  The medical records contained a report of August 1997 magnetic resonance imaging (MRI) of the lumbar spine, the result of which revealed:  (1) mild levoscoliosis of the lumbar spine; (2) mild central stenosis at L2-L3 level due to spondylosis; and (3) status post laminectomies at L3-4 and L4-5 levels with no evidence of recurrent central stenosis, herniated nucleus pulpous, or epidural fibrosis, but with evidence of bilateral recess and neural foraminal compromise at L3-4, and bilateral neural foraminal compromise at L4-5.

When the Veteran was seen on September 16, 1997, for Worker's Compensation purposes, it was noted that the Veteran had degenerative changes and old changes in the lumbar spine secondary to prior surgery for a herniated disc and degenerative joint disease, and that most of his pain stemmed from the degenerative joint disease of the lumbar spine.  According to a second opinion obtained on September 19, 1997, Dr. G.A.M. determined that the Veteran's current symptoms were related to the lumbar strain he sustained at work in April 1997, noting that the underlying arthritis at the previous surgical sites was obviously pre-existing.  The impression was of chronic lumbar strain, status post laminectomy with intermittent left leg sciatica.

A July 1998 private treatment record of C.A.L., M.D. shows the Veteran had a significant back history dating back as far as the early 1970s when he had back surgery.  

The Veteran wrote in July 1998 on a Social Security disability form that he had had trouble with his back for the past 25 years, which would have been since about 1973.  He fell off a ladder and had two back operations in 1973 and 1974.  

A private radiology examination of the lumbar spine was performed in August 1998.  The results included the absence of the spinous process at L4 and L5, likely from previous laminectomies.  The impressions were severe degenerative disc disease at L4-5 and L5-S1; severe osteoarthritis in the apophyseal joints; and signs suggesting a previous bone effusion in that the Veteran had bilateral laminectomies at these levels.  See Radiology Associates report, dated August 24, 1998.  

The Veteran underwent a Social Security Disability Evaluation by a private physician, R.V.A., M.D., in September 1998.  This disability evaluation report refers by history that the Veteran's back pain started in 1970 when he was working as a sailboat maintenance worker, and that he had had pain off and on.  The report further discloses that in 1972 the Veteran fell off a ladder, sustained back injuries, and had surgery for a herniated disc in 1974 and another in 1975; after which, the Veteran reported no improvement in his pain status.  According to this report, a review of the records revealed that the Veteran was treated for chronic lumbar strain status post lumbar laminectomy with intermittent left leg sciatica, for which the Veteran was suggested to start physical therapy.  

The Veteran presented with reports of low back pain, numbness in the left calf and foot, and that his left leg and foot gave way when he walked and his foot flopped down.  A linear scar from previous laminectomy was detected.  An MRI showed no acute changes, but degenerative joint disease was present.  Following physical examination, the impressions were (1) degenerative joint disease status post laminectomy, (2) herniated nucleus pulposus, (3) low back pain with left lumbar radiculopathy, and (4) left foot drop.  See Social Security Disability Evaluation, dated September 8, 1998.  

When the Veteran established care with VA in September 2002, he reported a history of back symptoms beginning in 1971 or 1972 and a herniated lumbar disc with subsequent surgery.

The Veteran was afforded a VA examination in June 2011.  He reported the onset of his back pain in 1958, with back surgeries in 1975, 1976, and July 2008.  He also reported a 1991 motor vehicle accident resulting in low back pain and a 1997 back injury at work.  After a complete review of the Veteran's claims file, the examiner opined that the Veteran's current back disorder was less likely as not caused by or a result of his service.  The examiner explained that the service treatment records showed one episode of low back strain in July 1958.  The 1961 entrance examination was silent for back problems, as was the 1962 separation examination.  There is no medical documentation of a chronic back disorder until 1988; although, the Veteran alleged laminectomies in 1975 and 1976.  He had additional back injuries in 1991 and 1997 resulting in laminectomy/fusion in 2008.

Two private medical opinions from December 2013 are associated with the record.  G.A.M., M.D., III, noted he was in possession of the July 1958 injury report and cited the Veteran's reports that while serving on active duty in 1961 he experienced severe back pain with radiation into his left lower extremity, was sent to a field hospital for physical therapy and bed rest, and was place on light duty assignment.  Dr. G.A.M. opined "[w]ith the limited information we have, I would feel that it is at least likely as not that [the Veteran's] present condition may be related to a back injury which occurred and was aggravated while in the service."  Similarly, C.A.L., M.D., concluded, after he had reviewed the Veteran's medical records, that the Veteran's current back disorder (i.e., degenerative joint/disc disorder of the lower spine) "is directly related to a back injury which was aggravated while in the service."  Dr. C.A.L. noted the Veteran had been a patient since the early 1990s.  

At the October 2014 Board hearing, the Veteran's wife testified that she had known the Veteran since 1972 and that he had back problems at that time.  Hearing Transcript, pp. 22-23. 

An addendum medical opinion was obtained in June 2015 from the VA examiner who conducted the June 2011 VA examination.  The examiner determined a back disorder was not present upon the Veteran's entrance into active duty service in 1961 because the enlistment examination revealed no back complaints.  In addition, the examiner determined the Veteran's current back disorder was not related to service because the Veteran's entrance and separation examinations showed no back problems and there was no evidence of a chronic back disorder until 1988; although, the Veteran alleged laminectomies in 1975 and 1976.  The examiner noted the Veteran had additional back injuries in 1991 and 1997 resulting in laminectomy/fusion in 2008.
A second addendum medical opinion was obtained in May 2016, the examiner again opined that the Veteran's current back disorder was less likely than not due or the result of the Veteran's service.  The examiner's rationale was the Veteran's back disorder was due to multiple back injuries and surgery after separation from service, and not to the minor back strain in 1958.  The examiner explained that service treatment records show only one episode of low back strain in July 1958.  His 1961 entrance examination was silent for a back disorder, as was his 1962 separation examination.  There was no medical documentation of a chronic back disorder until1988.  Moreover, the Veteran had additional back injuries in 1991 and 1997 resulting in laminectomy/fusion in 2008.

Included in a submission from the Veteran received by VA in August 2015 was an invoice from December 1974 from the M.F.P.H. showing a five day stay, and from the U.M.D.C. showing a six day stay in J.M.H. in November 1977.  The Veteran submitted this information to support his claimed laminectomies.  While the disorders for which the Veteran was treated were not shown on the invoices, there is other medical evidence of record confirming the prior laminectomies.  See, e.g., Magnetic Resonance Imaging Report, dated August 22, 1997 (changes related to laminectomies at L3-4 and L4-5 levels); Radiology Associates Report, dated August 24, 1998 (There is an absence of the spinous processes of L4 and L5, likely from previous laminectomies.  There may also have been a previous bone fusion, in that the patient has bilateral laminectomies at these levels); Social Security Disability Evaluation Report, dated September 8, 1998 (There is a linear scar from previous laminectomy; patient had surgery for herniated disc in 1974 and 1975; and patient was treated for chronic lumbar strain status post lumbar laminectomy with intermittent left leg sciatica). 

Additional private medical records dated in August and September 2016 show ongoing treatment for low back pain, as well as spasm of back muscles treated with a trigger-point injection.  The diagnoses include post-laminectomy syndrome, low back pain, lumbago with sciatica, spasm of back muscles, and degeneration of lumbar intervertebral disc, without an opinion as to their etiology.  


Analysis

Although the evidence shows the Veteran suffered a back injury in July 1958 during a period of ACDUTRA, the Board finds the most probative evidence shows that the Veteran's current back disorder is not casually or etiologically related to his service, to include his periods of ACDUTRA and active duty service.

The service records show the Veteran suffered a minor back strain in July 1958.  Imaging revealed no fractures or degenerative arthritis in the lumbar spine.  Active duty service treatment records show a normal spine examination on entrance and separation examinations, with no reports of back pain or a back disorder by the Veteran.  Moreover, he specifically denied arthritis.  Personnel records do not include profiles for limited or alternative duty.  Therefore, the evidence shows the minor back strain the Veteran suffered in July 1958 had resolved by the time he entered active duty service in October 1961.

Prior to the current VA compensation claim, the Veteran reported several times that his back pain began in the early 1970s when he fell off a ladder.  See July 1998 private treatment record of C.A.L., M.D.; July 1998 Social Security disability form; September 1998 Social Security Disability Evaluation; September 2002 VA treatment record.  Similarly, the August 1978 private medical statement by Dr. P.J.L. shows he had followed the Veteran for a back problem since December 1974.  December 1974 and November 1977 invoices show the Veteran had hospital stays in those months, and there is ample medical evidence showing he underwent laminectomies.  See, e.g., August 1997 MRI report; August 1998 Radiology Associates report; September 1998 Social Security Disability Evaluation.  As such, it appears plausible to the Board that the Veteran underwent the laminectomies in December 1974 and November 1977.

Thus, the medical and lay evidence shows the Veteran developed a back disorder due to a fall in 1970 at the earliest, at least seven years after separation from active duty service.  As a back disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

With regard to degenerative arthritis, there is no credible or probative evidence of a back disorder during the Veteran's active duty service.  Moreover, arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  While the Veteran is competent, even as a layman, to allege having continued to experience pain or other symptoms referable to this back following service, even if not accompanied by contemporaneous medical treatment records, he is not competent to say he had arthritis in this back until it was objectively confirmed by X-ray, which did not occur until September 1997, more than 35 years after service.  See Buchanan v. Nicholson, 451 F.3d, 1331 (Fed. Cir. 2006).  The Veteran's arthritis was not noted in active duty service and it did not manifest to a compensable degree within the first year following separation from service, so, by August 1963.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Therefore, service connection cannot be established by presumption for a chronic disease or based on continuity of symptomatology.  

The Board finds the June 2011, July 2015, and May 2016 medical opinions of the VA examiner to be highly probative to the question at hand.  The examination reports collectively show the examiner found the Veteran's July 1958 back strain was minor and resolved prior to his October 1961 entrance into active duty service.  Additionally, the examiner opined that the Veteran's current back disorder is not related to his service.  The examiner's rationale was that service treatment records showed only the one episode of low back strain in July 1958, and the Veteran's active duty service entrance and separation examinations were normal without reports of back pain from the Veteran.  The examiner explained further that the Veteran alleged laminectomies in 1975 and 1976 and had additional back injuries in 1991 and 1997; therefore, the Veteran's current back disorder is related to post-service injuries and surgeries.  The examination reports are based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In light of the VA examiner's findings that the Veteran's July 1958 back strain resolved prior to his October 1961 entrance into service and a back disorder was not noted on the entrance examination, the Veteran is presumed to have been in sound condition when he entered active duty service in October 1961.  Therefore, service connection on the basis of aggravation of a disorder that existed prior to service is not warranted.  

Two private medical opinions from December 2013 link the Veteran's in-service back injury to his current back disorder.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   

Dr. G.A.M. opined that "[w]ith the limited information we have, I would feel that it is at least likely as not that [the Veteran's] present condition may be related to a back injury which occurred and was aggravated while in the service."  In essence, Dr. G.A.M. opined that the Veteran's back disorder "may be related" to the in-service injury.  Saying or acknowledging something posited is "possibly" true or "may" be true is just as well akin to saying it also possibly is not true or may not be true, so sufficiently speculative in nature so as to not warrant the granting of service connection.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

An adequate examination also requires that the examiner providing the report or opinion be fully cognizant of the veteran's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  Dr. G.A.M. acknowledged that he was basing his opinion on limited information.  It appears he only reviewed the July 1958 injury report.  There is no evidence of record that Dr. G.A.M. reviewed the Veteran's other service treatment records, private treatment records, or his VA treatment records.  Thus, Dr. G.A.M. was basing his opinion primarily on the Veteran's reported history that while serving on active duty in 1961 he experienced severe back pain with radiation into his left lower extremity, was sent to a field hospital for physical therapy and bed rest, and was place on light duty assignment. 

If Dr. G.A.M. had reviewed the claims file, he would have seen that the active duty service entrance and separation examinations revealed normal spine examinations and there were no reports of back pain or a back injury in connection with those examinations.  Moreover, he would have seen that the Veteran reported several times that his back pain began in the 1970s when he fell off a ladder, and that the earliest evidence of post-service back treatment was in 1974.  Thus, Dr. G.A.M.'s opinion is of no probative value as it is not based on an accurate past medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).  Finally, the opinion has little probative value because Dr. G.A.M. did not provide any rationale for his opinion.
Similarly, Dr. C.A.L. opined that the Veteran's current back disorder "is directly related to a back injury which was aggravated while in the service," but did not provide any rationale for his opinion.  Although Dr. C.A.L. stated he reviewed the Veteran's medical records, it is unclear what medical records Dr. C.A.L. reviewed because he did not specifically reference any records or treatment.  Moreover, Dr. C.A.L.'s opinion appears to be inconsistent with his own medical records.  In July 1998, Dr. C.A.L. wrote that the Veteran had a significant back history dating back as far as the early 1970s when he had back surgery.  Dr. C.A.L. did not address that the active duty service entrance and separation examinations showed no back disorder, that the Veteran reported several times his back pain began in the 1970s when he fell off a ladder, or that the earliest evidence of post-service back treatment was in 1974.  Accordingly, Dr. C.A.L.'s opinion has little probative value.

VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  See Hays v. Brown, 5 Vet. App. 60 (1993).  Moreover, greater weight may be placed on the opinion of one medical professional over another.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board finds the opinion of the VA examiner, who reviewed the Veteran's claims file and provided an adequate rationale for his opinions, to be of significantly more probative value than those of Drs. G.A.M. and C.A.L.

The Board acknowledges the Veteran's assertions that his back disorder began in July 1958.  The Veteran is competent to describe pain and limitation of motion, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board cannot find the Veteran credible in his assertions as to the onset and etiology of his back disorder.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Although the Veteran testified at his October 2014 Board hearing that he was originally diagnosed in 1958 with degenerative joint disease of the lumbar spine, the July 1958 x-ray did not reveal arthritis.  Moreover, at his active duty entrance and separation examinations, the Veteran did not report back pain or a back disorder, and denied arthritis.  A contemporaneous statement as to a declarant's then-existing physical condition (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The earliest objective evidence of a diagnosis of degenerative arthritis is not until September 1997.  See September 1997 Worker's compensation evaluations.  

Most importantly, the Veteran reported on four occasions that his back pain began in the early 1970s, and twice specifically related the back pain to a fall from a ladder.  See July 1998 private treatment record of C.A.L., M.D.; July 1998 Social Security disability form; September 1998 Social Security Disability Evaluation; September 2002 VA treatment record.  Two of these reports were made in the course of obtaining medical treatment.  See White v. Illinois, 502 U.S. 346 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  The medical evidence is consistent with the Veteran's reports that his back disorder began in the 1970s.  Dr. P.J.L.'s August 1978 statement provides that he had followed the Veteran for a back problem since December 1974.  Moreover, invoices show the Veteran was hospitalized in December 1974 and November 1977, presumably for laminectomies.  The Veteran did not begin to report his current back disorder is related to service until he initiated his claim for VA compensation.

It is important to point out that the Board does not find that the Veteran's lay statements of the onset and etiology of his back disorder lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record as discussed above.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during, and continuity of symptomatology since, service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In sum, after careful consideration of the lay and medical evidence of record, the Board finds the preponderance of the evidence is against finding that the Veteran's low back disorder is casually or etiologically related to his service, to include his periods of ACDUTRA and active duty service.  The Board finds further that the preponderance of the evidence is against finding that degenerative arthritis manifested to a degree of 10 percent within one year from the date of separation from active duty service.  Accordingly, service connection for a back disorder is not warranted on any basis.  See 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


